Title: To Thomas Jefferson from Jonathan Thompson, 27 June 1823
From: Thompson, Jonathan
To: Jefferson, Thomas


Dear Sir,
Custom House New York Collectors Office
June 27th 1823.—
By due course of Mail I rec’d your letter of the 18th instant, relative to the Marble Capitals for the University.—previous to which I rec’d a letter and bill of lading by the Brig Draco, Capt. Perkins, from the U.S. Consul, Mr Thos Appleton, at Leghorn—Agreeably to your request, I have caused the cases to be shipped on board a first rate new & sound vessel & at lower freight than I could get them taken in any other—I have paid the freight & primage from Leghorn to N. York, & the duties on the same, an account of which is herewith , also, a bill of lading of the transportation coastwise by the Schooner Exit, Capt. Bell, and a bill of freight from Leghorn to New York—I return as you request the letter & invoice—Mr Raggi is here & will take passage in the Exit—The Vessel will probably sail in three or four days,With great respect & esteem, am Your Obt ServtJonathan ThompsonCollectorThos Jefferson Esq.To Jonathon ThompsonDrTo Duty paid on Marble capitals, Invoice amount191310 Per Cent addition1912104On $2104 @ 15 Per Centum advalerem$315.60discount for cash paid at 4 Pr Cr per annum9.92305.68permit.20Freight from Leghorn at $10 per ton on 3⅕ tons312.––Primage 10 Per Cent31.20Dollars649.08